The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-20, the claims 1-20 recite a series for system and method for analysis of structure and unstructured data.  Thus, the claims are directed to a statutory category, because a series of method for analysis of structure and unstructured data (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recite receiving question and at least one input file, generating a converted file in a standardized format, generating element, generating expression and apply expression to the converted filed.  Therefore, the claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process “such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to analysis of structure and unstructured data.  This is abstract idea.  Further, at step 2B, the claims do not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application 17/449541.  Although the conflicting are not patentably distinct from each other because since the claims of the copending Application 17/449541 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Copending application  No. 17449541  claim 1
1. A computer-implemented method for analyzing at least one of structured and unstructured data, the method comprising: 
identifying at least one question and at least one input file to be analyzed, wherein the at least one input file comprises at least one of: text, an image, an audio file, a video file, a table, and a database; and 

generating, for the at least one input file, a converted file in a data format that is standardized for a plurality of input file types and that includes at least one element; wherein the at least one element is associated with an element identifier and an element type, and is stored in a non-hierarchical relationship format; 
generating at least one expression, wherein the expression comprises an expression string in a domain-specific language; 
reading, via a machine review portion of the artificial intelligence process, the at least one expression; and 
applying, via the machine review portion of the artificial intelligence process, the at least one expression to the converted file 


identifying one or more data sources of securities documentation; identifying a set of questions relating to environmental social governance (ESG) compliance; identifying a security instrument and a 
applying an artificial intelligence process to the corresponding set of documents, the artificial intelligence process comprising the steps of: 
generating, for the at least one input file, a converted file in a data format that is standardized for a plurality of input file types and that includes at least one element; wherein the at least one element is associated with an element identifier and an element type, and is stored in a non-hierarchical relationship format; 

generating at least one expression, wherein the expression comprises an expression string in a domain-specific language; 
reading, via a machine review portion of the artificial intelligence process, the at least one expression; 




         
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10/846/341.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  10/846/341 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
        
Instant Application claim 1
Patent   No. 10/846/341 claim 1
1. A computer-implemented method for analyzing at least one of structured and 
identifying at least one question and at least one input file to be analyzed, wherein the at least one input file comprises at least one of: text, an image, an audio file, a video file, a table, and a database; and 


applying an artificial intelligence process to the at least one input file, the artificial intelligence process comprising the steps of: 
generating, for the at least one input file, a converted file in a data format that is standardized for a plurality of input file types and that includes at least one element; wherein the at least one element is associated with an element identifier and an element type, and is stored in a non-hierarchical relationship format; 


generating at least one expression, wherein the expression comprises an expression string in a domain-specific language; 
reading, via a machine review portion of the artificial intelligence process, the at least one expression; and 
applying, via the machine review portion of the artificial intelligence process, the at least one expression to the converted file to automatically generate a response to the question.  


identifying one or more data sources of securities documentation; identifying a set of questions relating to environmental social governance (ESG) compliance; identifying a security instrument and a corresponding set of documents to be analyzed; and 

applying an artificial intelligence process to the corresponding set of documents, the artificial intelligence process comprising the steps of: 
generating, for the at least one input file, a converted file in a data format that is standardized for a plurality of input file types and that includes at least one element; wherein the at least one element is associated with an element identifier 
generating at least one expression, wherein the expression comprises an expression string in a domain-specific language;
 reading, via a machine review portion of the artificial intelligence process, the at least one expression; 
applying, via the machine review portion of the artificial intelligence process, the at least one expression to the converted file to automatically generate a response to each of the set of questions; and 
generating, via an interactive user interface, data relating to the security instrument and the response to each of the set of questions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Orphys et al. (U.S. Pat. 120.373.268 B1)
With respect to claim 1, Orphys et al. discloses a computer-implemented method for analyzing at least one of structured and unstructured data, the method comprising:
identifying at least one question and at least one input file to be analyzed, wherein the at least one input file comprises at least one of: text, an image, an audio file, a video file, a table, and a database (i.e., “In step 208B, consider a symbolic logic Proposition (Item #3 in Table 4—Logic Table below). After step 212B, the system identifies additional questions to which answers are required from the Tax Manager before a conclusion can be given and poses these questions to the Tax Manager in a window on his computer screen” (col. 13, lines 25-30) and figs. 2); and 
applying an artificial intelligence process to the at least one input file, the artificial intelligence process comprising the steps of (i.e., “paraphrasing a plurality of pertinent authority documents, stored in ordinary English language as electronic documents in an electronic database, into a plurality of series of intermediate forms, by text processing with a trained paraphrasing machine learning module… rendering said plurality of series of intermediate forms into a corresponding plurality of series of logical statements in predicate logic extended (PLE), using a trained intermediate form-logic machine learning module, executing on said at least one hardware processor, in accordance with rules obtained at least in part from an intermediate form-logic training process”(claim 1)): 
generating, for the at least one input file, a converted file in a data format that is standardized for a plurality of input file types and that includes at least one i.e., “The challenge this poses in translating standard American English into a form acceptable for use by a computer is noted by the Chicago Manual of Style”(col. 33, lines 40-45)); 
wherein the at least one element is associated with an element identifier and an element type (i.e., “Because all of the requirements of the tax law as identified by the computer were met by the information provided by the Tax Manager, the computer concludes that the answer to the Tax Manager's question is “Yes”.” (col. 26, lines 45-50) or “Step 201 involves identifying the first issue, namely, whether Payments required by the Judgment are Deductible? In step 202A, the Tax Manager reads the judgment and identifies words he believes are pertinent to determining if the payment required by the judgment is deductible by the company.” (col. 7, lines 41-47) fig. 2)), and is stored in a non-hierarchical relationship format (i.e., “which includes a lookup database storage that defines journal entries for a plurality of input data corresponding to a plurality of economic transactions” (col. 11, lines 40-45));
generating at least one expression, wherein the expression comprises an expression string in a domain-specific language (i.e., “encoding said plurality of series of logical statements in predicate logic extended (PLE) into a plurality of relations in a logic programming language by processing said logical statements with a PYTHON program executing on said at least one hardware processor to obtain said relations in said logic programming language, said logic programming language embodying a programming paradigm based on formal logic, said relations in said logic programming language comprising a set of sentences in logical form, expressing facts and rules about a corresponding pertinent problem domain”(claim 1) and “hat a program written in a logic programming language is a set of sentences in logical form, expressing facts and rules about some problem domain—major (col. 27, lines 19-25)); 
reading, via a machine review portion of the artificial intelligence process, the at least one expression (i.e., “using a trained intermediate form-logic machine learning module, executing on said at least one hardware processor, in accordance with rules obtained at least in part from an intermediate form-logic training process; encoding said plurality of series of logical statements in predicate logic extended (PLE) into a plurality of relations in a logic programming language by processing said logical statements with a PYTHON program executing on said at least one hardware processor to obtain said relations in said logic programming language”(claim 1)); and 
applying, via the machine review portion of the artificial intelligence process, the at least one expression to the converted file to automatically generate a response to the question (i.e., “ FIG. 3, regarding paraphrasing ((b) above), refer to NLP/NLU paraphrasing 310. In one or more embodiments, the logician and tax attorney develop a training corpus 311 by manually paraphrasing a representative set of authorities, in ordinary English language, into a corresponding series of intermediate forms, with annotations to permit machine learning module 312 to learn how to paraphrase automatically. The system 310 has a lexicon 313 of the language and a parser and grammar rules 314 to break sentences into an internal representation. The system also has a semantic theory embodied at 315 to guide the comprehension of the computer system” (col. 29, lines 12-35) and “using a trained intermediate form-logic machine learning module, executing on said at least one hardware processor, in accordance with rules obtained at least in part from an intermediate form-logic training process; encoding said plurality of series of logical statements in predicate logic extended (PLE) into a plurality of relations in a logic programming language by processing said logical statements with a PYTHON program executing on said at least one hardware processor to obtain said relations in said logic programming language”(claim 1)).  
With respect to claim 2, Orphys et al. discloses wherein the data format represents extracted data from the at least one input file and corresponding metadata ((i.e., “encoding said plurality of series of logical statements in predicate logic extended (PLE) into a plurality of relations in a logic programming language by processing said logical statements with a PYTHON program executing on said at least one hardware processor to obtain said relations in said logic programming language, said logic programming language embodying a programming paradigm based on formal logic, said relations in said logic programming language comprising a set of sentences in logical form, expressing facts and rules about a corresponding pertinent problem domain”(claim 1) and “ approach analogous to that followed in steps 202B-218B is followed in input pertinent search terms and/or portions of the judgment, locating the governing portions of the law and regulations, and applying the law to the facts based on simple word count or more sophisticated natural language processing and/or natural language understanding techniques along the lines described above”(col. 9, lines 60-67)).  
With respect to claim 3, Orphys et al. discloses wherein the at least one element is stored in an annotation format where the at least one element is stored separately from the at least one input file (i.e., “FIG. 3, regarding paraphrasing ((b) above), refer to NLP/NLU paraphrasing 310. In one or more embodiments, the logician and tax attorney develop a training corpus 311 by manually paraphrasing a representative set of authorities, in ordinary English language, into a corresponding series of intermediate forms, with annotations to permit machine learning module 312 to learn how to paraphrase automatically. The system 310 has a lexicon 313 of the language and a parser and grammar rules 314 to break sentences into an internal representation. The system also has a semantic theory embodied at 315 to guide the comprehension of the computer system” (col. 29, lines 12-35) and fig. 3).  
With respect to claim 4, Orphys et al. discloses wherein the at least one expression specifies one or more words ((i.e., “encoding said plurality of series of logical statements in predicate logic extended (PLE) into a plurality of relations in a logic programming language by processing said logical statements with a PYTHON program executing on said at least one hardware processor to obtain said relations in said logic programming language, said logic programming language embodying a programming paradigm based on formal logic, said relations in said logic programming language comprising a set of sentences in logical form, expressing facts and rules about a corresponding pertinent problem domain”(claim 1)), a relationship between the one or more words and at least one pattern that identifies document features ((i.e., “encoding said plurality of series of logical statements in predicate logic extended (PLE) into a plurality of relations in a logic programming language by processing said logical statements with a PYTHON program executing on said at least one hardware processor to obtain said relations in said logic programming language, said logic programming language embodying a programming paradigm based on formal logic, said relations in said logic programming language comprising a set of sentences in logical form, expressing facts and rules about a corresponding pertinent problem domain”(claim 1).  
With respect to claim 5, Orphys et al. discloses wherein the at least one expression represents one or more features to be utilized and one or more patterns of the features to be identified (i.e., “Expression such as ‘if . . . then . . . ’ and ‘either . . . or . . . ’ are called truth-functional connectives because the truth or falsity of the sentences that result from applying them is determined completely by the truth or falsity of the sentences they are applied to.” (col. 16, lines 9-40) and Examiner assert the truth function of PLE is patterns of true and false).  
With respect to claim 6, Orphys et al. discloses wherein the at least one expression is an input to an intelligent domain engine (IDE) that leverages natural language processing to systematically classify and analyze a corpus of documents (i.e., “FIG. 3, regarding paraphrasing ((b) above), refer to NLP/NLU paraphrasing 310. In one or more embodiments, the logician and tax attorney develop a training corpus 311 by manually paraphrasing a representative set of authorities, in ordinary English language, into a corresponding series of intermediate forms, with annotations to permit machine learning module 312 to learn how to paraphrase automatically. The system 310 has a lexicon 313 of the language and a parser and grammar rules 314 to break sentences into an internal representation. The system also has a semantic theory embodied at 315 to guide the comprehension of the computer system” (col. 29, lines 12-35) and fig. 3).  
With respect to claim 7, Orphys et al. discloses the method of claim 6, wherein the intelligent domain engine further comprises a user interface to enable a user to modify the at least one expression (i.e., “A natural language version of each of these symbolic assumptions is presented by the computer to the user together with a prompt for the user to identify the assumptions as true or false. From these claims, and if the user confirms that each of the assumptions is true, it is possible to derive the conclusions stated below using the derivation system PDE from The Logic Book, Sixth Edition”(col. 21, lines 16-35)).  
.e., “ obtaining, via a user interface, at least one of user-entered query terms and query terms derived from pertinent prose, at least one of said user -entered query terms and query terms derived from pertinent prose specifying at least one of a tax problem and an accounting problem; based on said at least one of user-entered query terms and query terms derived from pertinent prose, searching said electronic database to locate said at least one of said plurality of pertinent authority documents applicable in said given situation”(claim 1)).  
With respect to claim 9, Orphys et al. discloses the method of claim 8, wherein the user interface displays support and justification associated with the response (i.e.,”  obtaining, via a user interface, at least one of user-entered query terms and query terms derived from pertinent prose, at least one of said user -entered query terms and query terms derived from pertinent prose specifying at least one of a tax problem and an accounting problem; based on said at least one of user-entered query terms and query terms derived from pertinent prose, searching said electronic database to locate said at least one of said plurality of pertinent authority documents applicable in said given situation; responsive to said searching and locating, activating a comparison and inference engine executing on said at least one hardware processor, to apply those of said plurality of relations in said logic programming language corresponding to said at least one of said plurality of pertinent authority documents applicable in said given situation to a problem ascertainable from said at least one of user -entered query terms and query terms derived from pertinent prose, to obtain a conclusion by applying predicate derivation extended (PDE); and presenting said conclusion to a decision maker, via said user interface”(claim 1)).  
With respect 	to claims 10-20, claims 10-20 are rejected as claims 1-9 above since the claims 10-20 are similar with set of claims 1-9 but different form.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Stubley et al. discloses question answering from structured and unstructured data source, U.S. Pub. No. 2016/0179934 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             March 12, 2022